AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court has been affirmed in part and reversed in part, and *401the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of April 16, 1993, 627 So.2d 398 (Ala.1993), the judgment of the trial court is hereby affirmed regarding its award of benefits to Ellenburg based on the finding of a 50% permanent partial disability.
AFFIRMED ON REMAND.
ROBERTSON, P.J., and YATES, J., concur.